NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 03/12/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/21/2021, claims 2, 8, and 14-28 were cancelled, claims 1, 4-7, 9, and 11-13 were amended, and new claims 29-40 were added.  Claims 1, 3-7, 9-13, and 29-40, as filed on 03/12/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 03/12/2021.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/12/2021, and were withdrawn.  The rejections of claims 1, 4-7, and 9 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 03/12/2021.  The rejections of claims 3 and 10-13 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 03/12/2021.
Claims 1, 3-7, 9-13, and 29-40, as filed on 03/12/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Boschert (Registration Number 70,791) on 03/22/2021.

The application has been amended as follows:
In claim 3, lines 1-2, “wherein the linkage assembly comprises” has been replaced with --- wherein the multiple gear linkage assembly further comprises ---.

In claim 30, line 2, “at least two sensors” has been replaced with --- two sensors  ---.

In claim 31, line 1, “the at least two sensors” has been replaced with --- the two sensors ---.

In claim 32, line 1, “the at least two sensors” has been replaced with --- the two sensors ---.

In claim 33, line 2, “the first linear upright” has been replaced with --- the first elongate upright ---.

In claim 35, line 17, “the user” has been replaced with --- a user ---.

In claim 35, line 19, “at least two sensors” has been replaced with --- two sensors ---.

In claim 35, line 25, “a user” has been replaced with --- the user ---.

In claim 38, line 1, “the at least two sensors” has been replaced with --- the two sensors ---.

In claim 39, line 1, “the at least two sensors” has been replaced with --- the two sensors ---.

In claim 40, line 2, “the first linear upright” has been replaced with --- the first elongate upright ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments filed 03/12/2021, independent claims 1 and 35, and claims depending therefrom, are allowable over the prior art of record (Haber (US 5,490,818), Allen (US 5,803,880), Corbalis (US 8,801,578), and Charnitski (US 5,492,515), independently and/or in any combination thereof).  See above.

a multiple gear linkage assembly comprising a gear rack (claims 1 and 35).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784